Citation Nr: 0942703	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  04-11 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The appellant served in the Missouri National Guard from 
October 1954 to October 1957, from October 1957 to October 
1960, and from October 1960 to October 1962.  The appellant 
also had periods of active duty for training (ACDUTRA) in 
August 1955, July 1956, August 1957, July 1958, August 1958, 
July 1959, August 1959, July 1960, August 1960, July 1961, 
and August 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO). 

The Board's February 2005 Remand in this case directed the 
RO, via the Appeals Management Center, to attempt to obtain 
verification of the appellant's ACDUTRA and INACDUTRA during 
his service with the Missouri National Guard and Army 
Reserves, to include assignment with the 138th Infantry, 35th 
Division Tank Company, from October 1954 to October 1960.  A 
review of the record reflects that in June 2009, service 
personnel records were obtained by the RO, indicating that 
the appellant had periods of ACDUTRA during his service with 
the Missouri National Guard and Army Reserves.  Therefore, 
the Board finds that the July 2008 remand instructions have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (finding that where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).

The issue of bilateral hearing loss is addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that tinnitus is related 
to military service. 




CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issues 
of entitlement to service connection for bilateral hearing 
loss and entitlement to service connection for tinnitus.  
This is so because the Board is taking action favorable to 
the appellant by granting these claims.  As such, this 
decision poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. 
§§ 3.6, 3.303.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a), (d).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 
2002); 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Thus, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

Historically, the appellant served with the National Guard 
from October 1954 to October 1957, from October 1957 to 
October 1960, and from October 1960 to October 1962.  The 
appellant's service personnel records indicated that he 
served on ACDUTRA in August 1955, July 1956, August 1957, 
July 1958, August 1958, July 1959, August 1959, July 1960, 
August 1960, July 1961, August 1961, and September 1961.  The 
appellant contends that his tinnitus is related to his 
service in the National Guard and Army Reserves.  In numerous 
statements in support of his claim, the appellant and his 
representative contended that while attached to a tank 
company with the 138th Infantry in the National Guard, he had 
extensive exposure to acoustic trauma while firing 76 
millimeter (mm) and 90 mm shells and while training with 30 
and 50 caliber guns, that he was never provided ear 
protection, and that he had experienced constant tinnitus 
since that time. 

The appellant's service treatment records are negative for 
any complaints, diagnoses, or treatments of tinnitus.  During 
the appellant's October 1954, October 1957, and October 1961 
service examinations, whispered voice testing revealed 15/15 
hearing acuity, bilaterally.  

Post-service, a June 2007 letter from a private audiologist 
indicated that the appellant underwent an audiological 
evaluation that same month.  The letter noted the appellant's 
reports that in 1954 to 1962, while assigned to both a tank 
company and a rifle company during his service in the 
National Guard, he was exposed to excessive noise during 
training exercises.  The letter also noted the appellant's 
reports that he was trained on 30 and 50 caliber guns, he 
fired 90 mm shells during training exercises, and he was once 
instructed to fire as many rounds as possible during a period 
of two to three minutes without wearing hearing protection.  
The letter further noted the appellant's reports that he did 
not have significant noise exposure after service and that he 
had been experiencing bilateral tinnitus since before leaving 
the National Guard.  The private audiologist ultimately 
opined that the noise exposure and acoustic trauma the 
appellant experienced during his military career "more 
likely than not" caused his tinnitus.  In support of this 
opinion, the audiologist stated that "[a]ccording to the 
American College of Occupation and Environmental Medicine 
noise exposure without hearing protection can cause and/or 
contribute to noise-induced hearing loss, acoustic trauma and 
tinnitus in individuals."  

A January 2008 addendum to the June 2007 letter indicated 
that the private audiologist had since reviewed the 
appellant's National Guard entrance and separation 
examination reports.  The private audiologist opined that 
given that the appellant denied any occupation or 
recreational noise exposure following his time in the 
service, it was still the audiologist's opinion that the 
noise exposure and acoustic trauma the appellant experienced 
during his military career "more likely than not" caused 
his tinnitus.  

The Board finds that service connection for tinnitus is 
warranted.  There is a current diagnosis of tinnitus.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Specifically, in the 
June 2007 letter, the audiologist diagnosed tinnitus.  While 
the service treatment records were negative for complaints, 
diagnoses, or treatments of tinnitus, the appellant has 
provided competent and credible statements of inservice noise 
exposure.  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury); see also Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge); 
see also Charles v. Principi, 16 Vet. App. 370 (2002) 
(finding that for VA purposes, tinnitus is a disorder with 
symptoms that can be identified through lay observation 
alone).  Specifically, the appellant stated that while 
attached to a tank company with the 138th Infantry in the 
National Guard he had extensive exposure to acoustic trauma 
while firing 76 mm and 90 mm shells and while training with 
30 and 50 caliber guns, that he was never provided ear 
protection, and that he had experienced constant tinnitus 
since that time.  

The appellant's service personnel records reveal that over 
the course of the eight years he served in the National 
Guard, his military occupational specialties included tank 
driver, auto rifleman, and rifle squad leader.  Moreover, the 
service personnel records indicate that the appellant was 
classified as a Carbine Marksman and 1st Class Gunner.  
Importantly, service personnel records indicated that the 
appellant was qualified as a 1st Class Gunner on July 29, 
1958, which corresponded to a period of ACDUTRA from July 18, 
1958 to August 3, 1958.  Thus, the appellant's lay testimony 
is supported by the objective evidence of record that he was 
exposed to loud noise while serving in the National Guard and 
while on ACDUTRA.

Additionally, the medical evidence of record supports the 
finding of a nexus between the appellant's currently 
diagnosed tinnitus, and his service in the National Guard.  
Specifically, in June 2007 and January 2008 letters, the 
audiologist found that the appellant's tinnitus was "more 
likely than not" caused by noise exposure and acoustic 
trauma during his service in the National Guard.  In support 
of this opinion, the audiologist indicated that the appellant 
underwent an audiological evaluation, and his service 
treatment records and service personnel records were 
reviewed.  Finally, the record is completely negative for any 
medical evidence refuting this opinion. 

Based on the totality of the evidence, and applying the 
doctrine of reasonable doubt, the Board finds that the 
appellant's tinnitus is related to his service in the 
National Guard, to include periods of ACDUTRA.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.




REMAND

The appellant is seeking service connection for bilateral 
hearing loss.  He attributes this condition to his inservice 
exposure to acoustic trauma.  Based upon its review of the 
appellant's claims folder, the Board finds there is a further 
duty to assist him with his claim herein.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).   

The appellant contends that his bilateral hearing loss is 
related to his service in the National Guard and Army 
Reserves.  In numerous statements in support of his claim, 
the appellant and his representative contended that while 
attached to a tank company with the 138th Infantry in the 
National Guard, he had extensive exposure to acoustic trauma 
while firing 76 mm and 90 mm shells and while training with 
30 and 50 caliber guns, that he was never provided ear 
protection, and that he has experienced bilateral hearing 
loss since that time.

In letters dated in June 2007 and January 2008, the 
appellant's private audiologist opined that the noise 
exposure and acoustic trauma the appellant experienced during 
his military career "more likely than not" caused his 
hearing loss.  In rendering this opinion, the audiologist 
noted that the appellant's service personnel records and 
service treatment records had been reviewed, and that the 
appellant had reported exposure to excessive noise during but 
not after his military career.  While the audiologist also 
noted that the appellant had undergone an audiological 
evaluation, the audiogram conducted at that time is not of 
record and should be obtained.  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).  

Accordingly, a sufficient nexus opinion as to the etiology of 
the appellant's current hearing loss is of record.  Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003) (finding that it 
"would not be permissible for VA to undertake such 
additional development if a purpose was to obtain evidence 
against an appellant's case").  However, without audiometric 
findings, the evidence of record is insufficient to make a 
determination as to whether the appellant currently has 
impaired hearing that is considered a disability for VA 
purposes, and therefore a remand is necessary.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant for 
an appropriate, signed release for the 
June 11, 2007 audiogram from Heritage 
Ear, Nose, and Throat.  If the appellant 
provides the release, the RO must attempt 
to obtain this record and associate it 
with the claims file.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain this 
record the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific record the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain this 
record; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.  

2.  If the June 11, 2007 audiogram is not 
obtained or does not provide the 
numerical auditory thresholds or speech 
recognition scores using the Maryland CNC 
Test, the RO must provide the appellant 
an appropriate VA audiological 
examination to determine the extent of 
any hearing loss found.  The appellant's 
entire claims file and this remand must 
be made available and reviewed by an 
appropriate VA examiner.  All testing, to 
include an audiogram, must be performed.  
Specifically, the results of the 
audiogram must state, in numbers, the 
findings of puretone decibel loss at 500, 
1000, 2000, 3000, and 4000 Hertz, and 
must also state the results of the word 
recognition test, in percentages, using 
the Maryland CNC test.  A medical opinion 
as to the etiology of any hearing loss 
found is not required.  The report 
prepared must be typed. 

3.  The RO must notify the appellant that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the  consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the appellant 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable. 

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures. 

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the appellant 
and his representative.  After the 
appellant and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.


No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


